This is an appeal from the judgment of the lower court denying bail.
We have carefully read and considered the statement of facts herein. In addition to a written brief by appellant's attorneys, we also heard their forcible oral argument on the submission of this case. All of which we have duly considered together with all the authorities cited by them.
We adhere to the rule in such cases not to discuss the evidence. We have, however, reached the conclusion that the judgment of the lower court should be, and it is, therefore, affirmed. Ex parte Sapp, 77 Tex.Crim. Rep., 179 S.W. Rep., 109.
Affirmed.
[Rehearing denied January 12, 1916. — Reporter.] *Page 309